Exhibit 10.5

CHANGE IN CONTROL AGREEMENT

This AGREEMENT is made effective as of August 12, 2009, by and between UNITED
BANK, a federally chartered stock savings bank (the “Bank”), and CHARLES VALADE
(“Executive”). Any reference to the “Company” herein shall mean UNITED FINANCIAL
BANCORP, INC., or any successor thereto. The Company has executed this Agreement
solely for purposes of guaranteeing the performance of the Bank hereunder.

WHEREAS, the Bank recognizes the substantial contribution Executive will make to
the Bank and wishes to provide Executive with certain protections and benefits
in the event of a Change in Control of the Bank or the Company, as provided in
this Agreement; and

WHEREAS, Executive has been elected to, and has agreed to serve in the position
of Executive Vice President for the Bank, a position of substantial
responsibility;

NOW, THEREFORE, in consideration of the contribution of Executive, and upon the
other terms and conditions hereinafter provided, the parties hereto agree as
follows:

 

  1. TERM OF AGREEMENT

The “term” of this Agreement shall begin on the effective date set forth above
(the “Commencement Date”) and shall continue through the date ending on the
second anniversary of the Commencement Date; provided, however, that commencing
on the second anniversary of the Commencement Date (the “Initial Renewal Date”)
and each two-year anniversary of the Initial Renewal Date (the Initial Renewal
Date and each two-year anniversary thereof shall be hereinafter referred to as
an “Anniversary Date”) the term of Agreement shall be extended for an additional
two (2) years, unless written notice of non-renewal (“Non-Renewal Notice”) is
provided to Executive at least thirty (30) days and not more than sixty
(60) days prior to such Anniversary Date that this Agreement shall not be
renewed. The Board will conduct a performance evaluation and review of Executive
for purposes of determining whether or not to renew or extend this Agreement and
the results thereof shall be included in the minutes of the Board’s meeting. If
Executive is also a director, then he shall abstain from any and all voting with
respect to the renewal or extension of the term of this Agreement.

 

  2. PAYMENTS TO EXECUTIVE UPON INVOLUNTARY TERMINATION

This Agreement provides for certain payments and benefits to Executive only in
the event of Executive’s Involuntary Termination as described in this Agreement.

(a)        Upon the occurrence of a “Change in Control” of the Bank or the
Company followed at any time during the term of this Agreement by the
Involuntary Termination of Executive’s employment, other than Termination for
Cause, death or Disability of Executive, the Bank shall be obligated to pay or
provide Executive or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, two times the sum of (i) the
highest rate of base salary, and (ii) highest rate of bonus awarded to Executive
during the prior three years.



--------------------------------------------------------------------------------

(b)        Upon the occurrence of a Change in Control, Executive will have such
rights as specified in any other employee benefit plan with respect to options,
stock awards or other stock incentives and such other rights as may have been
granted to Executive under such plans.

(c)        Upon the occurrence of Involuntary Termination of Executive’s
employment prior to the second anniversary of the Commencement Date, other than
Termination for Cause, death or Disability of Executive, the Bank shall be
obligated to pay or provide Executive, whether or not after a Change in Control,
the amount of any unpaid retention bonus payable to him in connection with the
Company’s acquisition of Commonwealth National Bank.

(d)        Any payments to Executive under this Section 2 shall be made in a
lump sum and reduced by applicable withholding taxes. Notwithstanding the
foregoing, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under sub-sections 2(a) prior to the first
day of the seventh month following Executive’s Involuntary Termination in excess
of the “permitted amount” under Section 409A of the Internal Revenue Code. For
these purposes the “permitted amount” shall be an amount that does not exceed
two times the lesser of: (A) the sum of Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
calendar year preceding the year in which Executive has an Involuntary
Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code
for the calendar year in which the Involuntary Termination occurs. The payment
of the “permitted amount” shall be made within thirty (30) days of the
occurrence of the Involuntary Termination. Any payment in excess of the
permitted amount shall be made to Executive on the first day of the seventh
month following the Involuntary Termination.

(e)        Notwithstanding the preceding paragraphs of this Section 2, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount”, as determined in accordance with said Section 280G.
In addition, in no event shall the aggregate Termination Benefits to be made or
approved to Executive ever exceed three (3) times “average annual compensation”
as such term is defined in OTS Regulatory Handbook Section 310 (Oversight by the
Board of Directors).

(f)        Executive shall not have the right to receive termination benefits
pursuant to Section 2 hereof in the event of Executive’s Termination for Cause
or termination of employment due to Executive’s death or Disability.

 

2



--------------------------------------------------------------------------------

  3. DEFINED TERMS

The following capitalized terms used in this Agreement are defined as set forth
below:

(a)        Change in Control.    A “Change in Control” of the Bank or the
Company shall mean a change in control of a nature that: (i) would be required
to be reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Home Owners’ Loan
Act, as amended, and applicable rules and regulations promulgated thereunder
(collectively, the “HOLA”) as in effect at the time of the Change in Control; or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of Company’s
outstanding securities, except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is effected; or (d) a proxy statement soliciting proxies from stockholders of
the Company is distributed, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more business
organizations as a result of which the outstanding shares of the class of
securities then subject to the plan are to be exchanged for or converted into
cash or property or securities not issued by the Company; or (e) a tender offer
is made for 25% or more of the voting securities of the Company and the
shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.

(b)        Involuntary Termination.    “Involuntary Termination” of Executive
shall mean either (i) Executive’s termination by the Bank, the Company or any
successor(s) thereto during the term of this Agreement for any reason other than
a Termination for Cause, Disability or death, or (ii) Executive’s resignation
from employment as a result of the Company’s (or any successor to the Company)
failure to renew or extend this Agreement for an additional two (2) years on the
first Anniversary Date following a Change in Control, or (iii) Executive’s
resignation of employment during the term of this Agreement as a result of: any
demotion, loss of title, office, significant change in Executive’s functions,
duties or responsibilities which change would cause Executive’s position to
become one of lesser

 

3



--------------------------------------------------------------------------------

importance, responsibility or scope from the position held immediately prior to
the Change in Control, reduction in Executive’s annual compensation or benefits,
relocation of Executive’s principal place of employment by more than 25 miles
from its location immediately prior to the Change in Control, or material breach
of this Agreement by the Bank, the Company or its successor(s) following a
Change in Control. Notwithstanding anything herein to the contrary, the
Executive shall not have an Involuntary Termination unless the Executive has a
Separation from Service within the meaning of Code Section 409A.

(c)        Termination for Cause.    “Termination for Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses) or final cease and desist
order, or any material breach of any material provision of this Agreement. In
determining incompetence, the acts or omissions shall be measured against
standards generally prevailing in the savings institution industry. For purposes
of this paragraph, no act or failure to act on the part of the Executive shall
be considered “willful” unless done, or omitted to be done, by Executive not in
good faith and without reasonable belief that Executives action or omission was
in the best interest of the Bank. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Bank shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Bank. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the entire membership of the Board of the Bank at a meeting of
the Board called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
stock options granted to Executive under any stock option plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 4 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause.

(d)        Disability.    “Disability” shall mean Executive’s inability to
perform duties normally associated with his position on a full-time basis for a
period of six consecutive months by reason of illness or other physical or
mental disability. The Bank or the Company may require a physician’s written
confirmation that Executive cannot perform his duties because of Executive’s
Disability.

(e)        Specified Employee.    “Specified Employee” shall mean a “key
employee” as such term is defined in Code Section 416(i) (without regard to
paragraph 5 thereof), but an individual shall be a Specified Employee only if
the Bank or the Company is a publicly traded company.

 

4



--------------------------------------------------------------------------------

(f)        Separation from Service.    “Separation from Service” means the
Executive’s termination of employment with the Bank within the meaning of Code
Section 409A. Whether a Separation from Service has occurred is determined based
on whether the facts and circumstances indicate that the Bank and Executive
reasonably anticipate that either no further services will be performed by the
Executive after the date of the Involuntary Termination (whether as an employee
or as an independent contractor) or the level of further services performed will
not exceed 49% of the average level of bona fide services in the 12 months
immediately preceding the Involuntary Termination. For all purposes hereunder,
the definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).

 

  4. NOTICE OF TERMINATION

(a)        Following a Change in Control, any termination by the Bank or by
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. Any termination by Executive as a
result of an Involuntary Termination under Section 3(b)(ii) hereof shall be
communicated by Notice of Termination to the Company within 120 days of the
event giving rise to the Involuntary Termination.

(b)        “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such thirty (30) day period), and
(B) if Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a Termination for
Cause, shall be immediate). In no event shall the Date of Termination exceed 30
days from the date Notice of Termination is given.

 

  5. SOURCE OF PAYMENTS

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. The
Company, however, guarantees payment and provision of all amounts and benefits
due hereunder to Executive and, if such amounts and benefits due from the Bank
are not timely paid or provided by the Bank, such amounts and benefits shall be
paid or provided by the Company.

 

  6. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank (and any of its predecessors or
affiliates) and Executive, including the Change in Control Severance Agreement
dated as of May 30, 2008, by and between Executive and Commonwealth National
Bank, except that this

 

5



--------------------------------------------------------------------------------

Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

  7. NO ATTACHMENT

(a)        Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

(b)        This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

  8. MODIFICATION AND WAIVER

(a)        This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

(b)        No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

  9. NONCOMPETITION AND NONSOLICITATION

Executive hereby covenants and agrees that, for a period of two (2) years
following his termination of employment (other than termination following or in
connection with a Change in Control or Involuntary Termination other than
Termination for Cause, death or Disability of Executive), he shall not, without
the written consent of the Bank, either directly or indirectly:

(a)        solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Bank or of any holding company
of the Bank, or any of their respective subsidiaries or affiliates, to terminate
his or her employment and accept employment or become affiliated with, or
provide services for compensation in any capacity whatsoever to, any business
whatsoever that competes with the business of the Bank or of any holding company
of the Bank, or any of their direct or indirect subsidiaries or affiliates, that
has headquarters or offices within twenty-five (25) miles of the locations in
which the Bank of any holding company of the Bank has business operations or has
filed an application for regulatory approval to establish an office;

 

6



--------------------------------------------------------------------------------

(b)        become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Bank or any
holding company of the Bank or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within twenty-five (25) miles of
the locations in which the Bank of any holding company of the Bank has business
operations or has filed an application for regulatory approval to establish an
office; provided, however, that this restriction shall not apply if Executive’s
employment is terminated following a Change in Control; or

(c)        solicit, provide any information, advice or recommendation or take
any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.

 

  10. REQUIRED PROVISIONS

(a)        The Bank may terminate Executive’s employment at any time. Executive
shall not have the right to receive compensation or other benefits for any
period after Termination for Cause as defined herein.

(b)        If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g)(1) (12 USC §1818(g)(1)) of the
Federal Deposit Insurance Act (“FDIA”), the Bank’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.

(c)        If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) (12 USC §1818(e)(4)) or 8(g)(1) (12 USC §1818(g)(1)) of FDIA,
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d)        If the Bank is in default as defined in Section 3(x)(1) (12 USC
§1813(x)(1)) of FDIA, all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.

(e)        All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in

 

7



--------------------------------------------------------------------------------

Section 13(c) (12 USC §1823(c)) of FDIA; or (ii) by the Director of OTS or his
or her designee at the time the Director of OTS or his or her designee approves
a supervisory merger to resolve problems related to operations of the Bank or
when the Bank is determined by the Director of OTS or his or her designee to be
in an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

(f)        Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of FDIA, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

  11. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

  12. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

  13. GOVERNING LAW

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts, unless
superseded or preempted by Federal law as now or hereafter in effect.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a single
arbitrator, mutually acceptable to Executive and the Bank, sitting in a location
selected by the Bank within twenty-five (25) miles of the main office of the
Bank in West Springfield, Massachusetts, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

 

  14. PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank if Executive is successful on the merits pursuant to a
legal judgment, arbitration or settlement, and such reimbursement shall occur no
later than sixty (60) days after the dispute is settled or resolved in
Executive’s favor.

 

8



--------------------------------------------------------------------------------

  15. SUCCESSOR TO THE BANK

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

[Remainder of Page Intentionally Blank]

 

9



--------------------------------------------------------------------------------

  16. SUCCESSOR TO THE BANK

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized officers, and Executive has signed this
Agreement, on this 12th day of August, 2009.

 

ATTEST:

    UNITED BANK

/s/ Miriam Siegel

    By:  

/s/ Richard B. Collins

      President

ATTEST:

    UNITED FINANCIAL BANCORP, INC.

/s/ Miriam Siegel

    By:  

/s/ Richard B. Collins

      President

WITNESS:

    EXECUTIVE

/s/ Christine Trifari

    By:  

/s/ Charles R. Valade

      Charles Valade

 

10